Citation Nr: 9933046	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-29 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected residuals of a thoracic spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to June 
1994.

This appeal arises from a January 1995, Department of 
Veterans Affairs (VARO), No. Little Rock, Arkansas rating 
decision, which, in pertinent part, denied the appellant 
entitlement to service connection for a left knee disability 
and a back disability.  The appellant was subsequently 
granted service connection for residuals of a thoracic spine 
disability, evaluated as noncompensable on the basis of 
Diagnostic Code 5291, in a January 1996 decision.

The Board remanded the appellant's claim for further 
development in a December 1997 decision.  Additional 
development was completed and the appellant's claim has been 
returned to the Board for further adjudication.  The Board 
notes that the appellant was granted entitlement to service 
connection for his left knee disability in a May 1999 rating 
decision.

In statements and testimony, the appellant appears to have 
claimed service connection for low back disability.  To this 
point, service connection has been established only for 
disability of the thoracic spine.  The RO is requested to 
clarify whether the appellant is claiming service connection 
for low back disability. 


FINDINGS OF FACT

1.  The appellant served on active duty from October 1973 to 
June 1994.

2.  Current manifestations of the appellant's service-
connected thoracic spine disability, include complaints of 
intermittent pain with no more than slight limitation of 
motion and x-ray evidence of an anterior spur at T10-T11. 


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no more than 10 
percent, for thoracic spine disability are met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.71a Diagnostic Codes 5003, 5010, 5291 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the appellant's claim, the Board finds that the 
appellant has satisfied his statutory burden of submitting 
evidence which is sufficient to justify a belief that his 
claim is "well-grounded."  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  It is also 
clear that the appellant's claim has been adequately developed 
for appellate review purposes by VARO, and that the Board may 
therefore proceed to disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1997) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized the issue on appeal 
in order to comply with the recent opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case.  Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
an initial disability evaluation. Consequently, the Board 
sees no prejudice to the veteran in characterizing the issue 
on appeal to reflect the appellant's disagreement with the 
initial disability evaluation assigned to his service-
connected thoracic spine disability.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a 0 percent evaluation for 
residuals of a thoracic spine injury with spurring as of July 
1, 1994, the day following his separation from active service. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis. 38 C.F.R. 4.71a Diagnostic 
Code 5010 (1999).  The schedular criteria for degenerative 
arthritis established by x- ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
4.71a Diagnostic Code 5003 (1999).  It is noted that the 10 
percent ratings based on x-ray findings will not be combined 
with ratings based on limitation of motion.  38 C.F.R. § 5003 
(1999).

A noncompensable disability rating is warranted for slight 
limitation of motion of the dorsal spine, and a 10 percent 
disability rating is warranted for moderate or severe 
limitation of motion of the dorsal spine.  38 C.F.R. § 4.72 
Diagnostic Code 5291 (1999).  This is the highest available 
rating for limitation of motion of the dorsal (thoracic) 
spine.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, swelling, 
deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful 
motion is an important factor of disability from arthritis 
[and] actually painful joints are entitled to at least the 
minimum compensable rating for the joint.

The Board will first review the appellant's pertinent history.

Service medical records reveal that the appellant complained 
of back pain of 3 weeks duration following heavy lifting in 
April 1977.  The examiner assessed muscle spasm.  He again 
complained of episodic back pain in November 1980.  He denied 
history of trauma or injury and reported gradual onset 
aggravated by wearing a parachute or picking up objects.  The 
examiner observed no deformity.  The appellant had full 
forward and rear flexion.  There was tenderness to the right 
thoracic paraspinal muscle.  The examiner assessed muscle 
strain.  X-rays revealed no abnormalities and the impression 
was of mechanical back pain.  The appellant was referred for 
physical therapy.  He claimed that he had had back pain for 
30 days following a motor vehicle accident.  Physical 
examination of the dorsal spine revealed PVM tightness, 
restriction in left rotation, reduction for right T9-10 with 
PA pressure.  The assessment was of thoracic joint 
dysfunction.  The appellant's physical therapy was 
interrupted and he requested further evaluation in January 
1981 as he had been experiencing improvement.  He received 
additional therapy and claimed to be "pain free" after 4 
treatments.

April 1981 treatment entries indicated that the appellant 
again complained of back pain.  He claimed that the onset was 
the result of an automobile injury in 1980, but that he had 
an increase in symptoms with parachute jumping.  He reported 
the pain was daily.  The impression was of thoracic joint 
dysfunction, and physical therapy was again recommended.  The 
appellant received physical therapy and, in May 1981, he 
reported very little constant low back pain, but claimed that 
he still had sudden sharp pains with decreased frequency.  In 
June 1981 the appellant reported that he was no longer having 
a constant pain and that his intermittent sharp pains had 
decreased in frequency.  

At the time of his February 1994 military retirement 
examination, the appellant complained of recurrent back pain.  
However, examination of his spine was normal.  

A VA examination was conducted in August 1994.  The appellant 
reported a history of low back injury in a parachute landing 
fall approximately 10 years earlier.  He denied any current 
treatment for his back, but described occasional fleeting 
lumbar spasms with repeated forward bending.  He denied 
incontinence, radiation of pain, and parasthesias in his 
lower extremities.  The examiner observed normal range of 
motion of the back with 0-95 degrees flexion, 0-35 degrees 
extension, and 0-40 degrees lateral flexion bilaterally, and 
0-35 degrees rotation bilaterally.  There was no redness, 
heat, swelling or tenderness of the back.  Curvature was 
normal with no spasm appreciated.  A diagnosis of back injury 
by history with normal examination was provided. 

March 1995 VA treatment entries revealed that the appellant 
provided a history of chronic back pain.  He claimed to have 
right paraspinous discomfort at T8-T12 of one month duration 
following yard work.  He appeared to be in no acute distress.  
On examination, he had only slight discomfort with toe 
touching.  He had good lower extremity strength.  The 
diagnostic impression was of exacerbation of chronic thoracic 
back pain.  A thoracic anterior spur at T10-11 was indicated 
on x-ray.  A past medical history of low back pain was 
reported in May 1995.

At his October 1995 hearing on appeal, the appellant 
testified that he incurred several back injuries during 
service.  He reported that he had recently been diagnosed as 
having a bone spur and indicated that he would probably 
always have to take medication for aggravation due to 
movement.  He claimed that he had to watch his posture and do 
stretching exercises.

A November 1995 statement from the appellant's wife, B.M., 
was submitted.  She claimed that she had been married to the 
appellant since 1975 and had never known him to complain, 
other than regarding back pain as the result of injuries 
during service.  She reported that the appellant's chronic 
back pain was aggravated mostly by doing yard work requiring 
strenuous lifting.  She indicated that he was conscious about 
his posture and used a pillow for comfort while sitting.

A February 1996 VA treatment entry reported that the 
appellant continued to complain of low back pain with a 
sensation of pressure, aggravated by changes in the weather.  
An April 1996 entry indicated that the appellant's major 
complaint continued to be back pain in the thoracic area.  He 
had an old consult request form for therapy, but claimed that 
he had never been contacted for an appointment.  The latest 
x-rays indicated normal studies, but one in March 1995 had 
indicated anterior spurring at T10-11.  The assessment was of 
chronic back pain, and the appellant was referred for 
therapy.  

At his May 1996 hearing on appeal, the appellant again 
testified regarding his back disability.  He claimed that his 
symptoms were worsening and that his medication had been 
increased.  He reported difficulty sitting for long periods 
of time or picking up objects weighing more than 10 pounds, 
and indicated that he would be attending physical therapy for 
his back soon.

A June 1996 treatment entry reported that the appellant was 
evaluated for physical therapy for intermittent episodes of 
pain in the mid thoracic area of his back.  He had lumbar 
extension to 30 degrees, flexion to 80 degrees, lateral 
bending to the right to 30 degrees, and lateral bending to 
the left to 35 degrees.  Strength was 5/5 with no tenderness 
to palpation, and sensation in tact.  The treatment plan was 
for 3 weeks.

A VA examination was conducted in July 1996.  The appellant 
complained of low back pain from the upper lumbar to lower 
lumbar area.  He denied radiation of pain into the lower 
extremities.  On physical examination the appellant exhibited 
no guarding.  The examiner observed normal lumbosacral 
lordosis.  The appellant bent forward to the extent that his 
fingertips were just below the malleoli of the ankles, 
straightening and reversing the lumbosacral lordosis.  
Extension was present to 8 degrees.  Right and left lateral 
bending was to 23 degrees with normal symmetrical vertebral 
motion and no muscle spasms.  He walked with a normal gait.  
There was no tenderness to palpation of the back, either over 
the spine or paraspinal areas, or trochantericae.  Knee and 
ankle jerks were present, brisk and equal.  X-rays of the 
thoracic spine revealed the vertebra were well-aligned.  
There was no evidence of a fracture or dislocation, either 
recent or old.  The disk spaces were well-maintained and 
there was no narrowing at any level.  As far as the 
articularis, they seemed to be intact.  There was no 
spondylolisthesis or spondylolysis.  There were no osseous 
lesions.  The examination was within normal limits.  The 
examiner reported that there was minimal anterior spurring at 
the T10-T11 area.  However, the disk space had not narrowed, 
nor was there any shortening of the vertebra.  The examiner 
opined that this, perhaps, could have been an old injury, but 
the appellant had no symptoms of pathology at this level. 

A September 1996 VA examination was also conducted.  The 
appellant again complained primarily of lumbar pain.  
Palpation of the spine did not reveal any tenderness or 
muscle spasm.  Strength and muscle tone of all major muscle 
groups were symmetrical and within normal limits.  The 
examiner diagnosed chronic cervical, thoracic, and lumbar 
spine, pain with no evidence of any neurological deficits at 
this time.  Neurological examination was within normal 
limits.  Specifically, there was no evidence of radiculopathy 
or myelopathy at the time.

The appellant's September 1996 VA physical therapy discharge 
summary reported that he was seen for complaints of 
intermittent episodes of mid-thoracic pain.  His short-term 
goals of decreased back pain, knowledge of a home exercise 
program for strengthening, and demonstrated good posture, 
were met.  The diagnosis was of myofascial pain.  

October 1996 entries reported that the appellant's major 
complaint remained back pain.  It was noted that he had been 
to a rehab program for exercises and took Salsalate and 
antispasmodic medication.  He related no new problems and 
reported that his pain was about the same.  He appeared in no 
apparent distress.  Range of motion was full, and sensory 
examination was intact.  He still had some direct tenderness 
to the right upper lumbar/lower thoracic paraspinals.  The 
assessment was myofascial pain syndrome/ CLBP (chronic low 
back pain) - lower thoracic/upper lumbar spine - stable.

At his July 1997 hearing on appeal, the appellant again 
testified regarding his back pathology.  He claimed that he 
had constant pain for which he received either medication or 
therapy.  He reported that he used a pillow for posture and 
comfort.  He claimed that he was most aware of his back pain 
when he woke up or when the weather changed.  

Analysis

The appellant has spurring, that is, degenerative changes 
confirmed by X-ray, that involve the thoracic spine.  The 
medical evidence shows that he also has limitation of motion 
of the spine, and therefore the thoracic spine (these 
segments of the spine move as one joint) that is no more than 
slight in degree.  In view of the fact that there is 
limitation of motion of the thoracic spine to a 
noncompensable degree, that this limitation of motion has 
been confirmed objectively, and is due to arthritis confirmed 
by X- ray, he is entitle to a 10 percent rating for the 
thoracic spine disability under Diagnostic Codes 5003- 5291.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Veteran. App. 202 (1995).  While the 
medical evidence reflects episodic pain in the mid thoracic 
area, the appellant is currently in receipt of the highest 
available rating for limitation of motion of the thoracic 
spine.  To assign an additional disability rating for limited 
motion due to pain, in addition to the 10 percent which has 
been assigned, would constitute prohibited pyramiding of 
disabilities.  See 38 C.F.R. § 4.14 (1999).  Indeed, the 
Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities.  See Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).  Therefore, an additional rating pursuant to DeLuca 
is not warranted under the circumstances presented in this 
case.

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet.App. 88 (1996).  Moreover, the Court 
has also held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only when circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.




	(CONTINUED ON NEXT PAGE)




ORDER

An increased disability rating for the appellant's service-
connected thoracic spine disability is granted, subject to 
pertinent criteria governing the payment of monetary 
benefits.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

